HAWKINS, Judge.
Appellant was convicted of possessing for the purpose of sale spirituous intoxicating liquor in prohibited territory. In the record before us we find that the penalty assessed against appellant by the court was sixty days’ confinement in the county jail and a fine of one hundred dollars, but apparently no judgment was ever entered. If so, by oversight, it is not brought forward in the transcript. The record must contain' a judgment in order to give the appellate *492court jurisdiction. 4 Tex. Jur., page 171, Tippins v. State, 86 Texas Crim. Rep., 205, 217 S. W., 380, and other authorities annotated in Tex. Jur. as above indicated.
The judgment is reversed and the cause remanded.